[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                      FILED
                         ________________________           U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                  June 20, 2007
                                No. 06-15631                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                     D. C. Docket No. 06-00040-CR-3-RV

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

CHARLES L. PRESIDENT, JR.,

                                                             Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                 (June 20, 2007)

Before BLACK, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

     Charles L. President, Jr. appeals his sentence, which includes a three-year
term of supervised release. During President’s plea colloquy, the district court

incorrectly informed President that he faced a maximum of two years’ supervised

release when he actually faced a maximum of three years. The presentence

investigation report correctly indicated a three-year maximum period. President

told the court that he had read the PSR and had no objections. Nor did he have an

objection when the court imposed the three-year term.

         We review for plain error when, as here, the defendant failed to raise any

error in his Federal Rule of Criminal Procedure 11 plea colloquy before the district

court. United States v. James, 210 F.3d 1342, 1343 (11th Cir. 2000). Under plain

error review, an appellate court may not correct an error that the defendant failed to

raise in the district court unless there is: (1) error; (2) that is plain; and (3) that

affects substantial rights. If all three conditions are met, an appellate court may

then exercise its discretion to notice a forfeited error, but only if (4) the error

seriously affects the fairness, integrity, or public reputation of the judicial

proceedings. United States v. Rodriguez, 398 F.3d 1291, 1297–98 (11th Cir.

2005).

         In United States v. Dominguez Benitez, 542 U.S. 74, 124 S. Ct. 2333 (2004),

the Supreme Court ruled that a defendant who seeks reversal of his conviction after

a guilty plea on the ground that the district court committed plain error during the



                                             2
Rule 11 colloquy must show a reasonable probability that, but for the error, he

would not have entered the plea. Id. at 83, 124 S. Ct. at 2340. President concedes

that he cannot meet the Dominguez Benitez standard. He also concedes that he did

not object to his sentence or to the contents of the PSR. See United States v.

Carey, 884 F.2d 547, 549 (11th Cir. 1989) (holding that the defendant’s substantial

rights were not violated where, although the district court erred by failing to inform

the defendant at his plea hearing of the term of supervised release, the defendant

failed to object to the court’s imposition, pursuant to the PSR, of a term of

supervised release).

      President cites no legal authority indicating that we should instruct the

district court to modify the term of supervised release. Instead, he argues that if a

court is not bound by its representations with respect to sentencing limitations then

the fairness, integrity, or public reputation of judicial proceedings will be

undermined. To the extent, if any, that a district court’s good faith effort to explain

the consequences of a plea to a defendant constitutes a promise to abide by that

description, President could have asked the district court to keep its promise. Our

review is only for plain error. Under plain error review, which is authorized by

Federal Rule of Criminal Procedure 52(b), federal appellate courts have only a

limited power to correct errors that were forfeited because they were not timely



                                           3
raised in the district court. Rodriguez, 398 F.3d 1291, 1298 (quotations omitted).

Disregarding the Supreme Court’s holding in Dominguez Benitez would not be a

step towards improving the integrity of these proceedings.

      AFFIRMED.




                                         4